                                              Case 3:20-cv-06130-SI Document 16 Filed 12/07/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MARY DOMINGUEZ,
                                   4                                                  Case No. 20-cv-06130-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                   PRETRIAL SCHEDULING AND
                                   6                                                  PREPARATION ORDER (CIVIL)
                                         GREYHOUND LINES, INC.,
                                   7
                                                       Defendants.
                                   8

                                   9   It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10   Status Report regarding Mediation Date and Mediator Name due by: December 21, 2020.

                                  11   FURTHER CASE MANAGEMENT: June 4, 2021 at 3:00 PM.
                                       Counsel must file a joint case management statement by: May 28, 2021.
                                  12
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: May 28, 2021

                                  14   ADR – PRIVATE MEDIATION to be completed by: May 31, 2021

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: December 3, 2021.

                                  17   DESIGNATION OF EXPERTS: January 14, 2022; REBUTTAL: January 31, 2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18
                                  19   EXPERT DISCOVERY CUTOFF is: February 25, 2022.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; March 3, 2022;
                                            Opp. Due: March 25, 2022; Reply Due: April 1, 2022;
                                  21        and set for hearing no later than April 15, 2022 at 10:00 AM.
                                  22

                                  23   PRETRIAL PAPERWORK due by: May 10, 2022.

                                  24   PRETRIAL CONFERENCE DATE: May 24, 2022 at 3:30 PM.
                                  25   JURY TRIAL DATE: June 6, 2022 at 8:30 AM.
                                  26        Courtroom 1, 17th floor.

                                  27   TRIAL LENGTH is estimated to be 5-7 days.

                                  28
                                                 Case 3:20-cv-06130-SI Document 16 Filed 12/07/20 Page 2 of 2




                                   1   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   2
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   3   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   4   action.
                                   5          IT IS SO ORDERED.
                                   6

                                   7   Dated: December 4, 2020
                                   8                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
